REASONS FOR ALLOWANCE
Election/Restrictions
Independent Claims 1 & 18 are allowable over the prior art of record. The restriction requirement among Species I-III, Species A-B, & Species 1-50, as set forth in the Office action mailed on 06/25/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 06/25/2021 is withdrawn.  Consequently, Claims 3-10 & 15, which were previously directed to a nonelected invention, are no longer withdrawn from consideration because the claim(s) requires all the limitations of allowable Claim 1.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.



Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following features recited in the instantly amended Claims 1 & 18 must be shown or the feature(s) canceled from the claim(s):
In Lines 10-11 of Claim 1: The “plurality of pixel siqnal processing circuits” around the “pixel unit”.
In Lines 21-23 of Claim 1: Each “circuit” included, respectively, in the “second substrate” and the “third substrate”.
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The examiner approves applicant’s new title filed 02/10/2022 of:
SOLID-STATE IMAGING DEVICE AND ELECTRONIC APPARATUS INCLUDING COUPLING STRUCTURES FOR ELECTRICALLY INTERCONNECTING STACKED SEMICONDUCTOR SUBSTRATES

Claim Objections
The previous claim objections are withdrawn in view of applicant’s claim amendments filed 02/10/2022.

Claim Rejections - 35 USC § 112(b) – Indefiniteness
The previous rejections under § 112 are withdrawn in view of applicant’s claim amendments filed 02/10/2022.

Additional Prior Art of Record
The examiner’s thorough search of the prior art yielded the following references, which are deemed most relevant to the patentability of the claimed invention:
U.S. Pre-Grant Pub. 2015/0115389 to- Chuang et al.




Statement of Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1-15 & 17-18 are allowed because the closest prior art of record (i.e. Umebayashi [previously applied] & Chuang [e.g. see Figs. 1-3]) neither anticipates nor renders obvious the limitations of independent Claims 1 & 18, each similarly including a solid-state imaging device comprising, inter alia: 
first, second, and third semiconductor substrates stacked in sequence;
wherein the first semiconductor substrate includes a plurality of pixel signal processing circuits around a pixel unit comprising a plurality of pixels; and
a first coupling structure [e.g. corresponding to one or more of items 153/201 illustrated in applicant’s Figs. 1 & 2A-B] configured to electrically couple the plurality of pixel signal processing circuits of the first substrate and the circuit of the second substrate, wherein the first coupling structure is on an upper surface of the first substrate, and the first coupling structure is around the pixel unit and is associated with each of the plurality of pixel signals processing circuits [as described in ¶ 0052 of the instant Specification];
in combination with the other structural limitations as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW E GORDON whose telephone number is (571)270-7432.  The examiner can normally be reached on M-F 9 a.m. - 6 a.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on 5712721708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MATTHEW E. GORDON
Primary Examiner
Art Unit 2892

/Matthew E. Gordon/Primary Examiner, Art Unit 2892